Title: To George Washington from Samuel Washington, 1 May 1799
From: Washington, Samuel
To: Washington, George



Dear Uncle
Cha[rle]s Town May 1st 1799

Mr Brown the Gentleman who I mentioned in my Last Letter would wait on you, is Obliged to Alexandria sooner than he expected, but he being so good an opportunity—I have got him to ride to mount vernon to see you, And should it be convenient for you to Let him have the Draughft it will be doing me a Great kindness as I know of no person going from this place that I could get to do it, he is a relation of Mr Hammonds therefore will put himself to some trouble to Oblige me I would have waited on you myself, but the Ill health of my Father Lately obliges me to be constantly with him for should any thing happen to him in my absence the Family would be at a great Loss for me. I Remain Dear Uncle your Affectionate Nepthew

Saml Washington

